Citation Nr: 0006043	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-35 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1952.  
This is an appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office Wichita, Kansas, 
Committee on Waivers and Compromises which denied entitlement 
to waiver of recovery of an overpayment of improved 
disability pension benefits.  The overpayment is in the 
amount of $938.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran had been in receipt of improved disability 
pension benefits for a number of years based on his reports 
that his only income consisted of his Social Security 
benefits.  

3.  In February 1996 the regional office reduced the 
veteran's award of improved disability pension for the period 
from February 1993 to February 1994 because he had income in 
addition to his Social Security benefits.  

4.  This action resulted in the creation of an overpayment of 
$938.  

5.  There was not a high degree of fault on the part of the 
veteran in creation of the overpayment.  Recovery of the 
indebtedness would seriously impair the veteran's ability to 
meet his necessary family living expenses.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The record reflects that the veteran had been in receipt of 
improved disability pension benefits for a number of years.  
His wife was included as a dependent on his award.  His 
awards had been based on his reports that the only family 
income consisted of his Social Security benefits.  The Board 
is satisfied that all relevant facts regarding this appeal 
have been properly developed.

In February 1996 the regional office reduced the veteran's 
award of improved disability pension for the period from 
February 1993 to February 1994 based on income in addition to 
his Social Security benefits received by him in 1993.  This 
action resulted in an overpayment of $938 being charged to 
his account. 

The veteran has maintained that the additional income which 
has been charged to him for 1993 consisted of one time 
gambling winnings that had been split four ways.  Thus, he 
actually only received one-fourth of the winnings.  He has 
further maintained that all of the winnings were placed back 
into the slot machines and they all left the casino with less 
than they had when they arrived.  However, the veteran has 
provided no independent or objective evidence in support of 
his assertions.  Thus, the Board considers the overpayment in 
this case to be properly created.  

In its May 1996 decision, the Regional Office Committee on 
Waivers and Compromises determined that there had been no 
fraud, misrepresentation or bad faith on the part of the 
veteran in creation of the overpayment.  Since that 
determination was favorable to the veteran, it was not part 
of his appeal.  The Board cannot consider issues not before 
it; thus, the Board cannot consider that finding.  As a 
result, his request for waiver of recovery of the 
indebtedness is not barred on the basis of any of those 
factors.  

The Committee further held, however, that the veteran had 
been at fault in creation of the debt and that although 
financial hardship was present, the hardship was outweighed 
by the unjust enrichment which would result if the veteran 
were allowed to retain benefits to which he was not entitled.  
It was, therefore, held that recovery of the overpayment 
would not be against equity and good conscience and the 
veteran's request for waiver of recovery of the overpayment 
was denied.  

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

The veteran received chargeable income in addition to his 
Social Security benefits in 1993 that he did not report to 
the VA.  He has contended, in essence, that his reported 
gambling winnings were offset by losses.  While he has not 
been able to document this, given the nature of gambling, 
where it is extremely rare to wind up a winner after any 
extended play, his explanation is somewhat plausible.  
Furthermore, it would not be normal human behavior to 
maintain a detailed profit-and-loss record of such activity; 
much less think of it an income when completing a subsequent 
annual income verification report.  The veteran has plausibly 
maintained that he was unaware that gambling winnings 
constituted countable income for VA purposes and, he has also 
maintained that he did not report the gambling winnings 
because he won the money and split it and lost it all in the 
same day.   Under the circumstances, the Board does not 
believe that there was a high degree of fault on the part of 
the veteran in creation of the overpayment.  Thus, while 
there was some slight fault on the part of the veteran in 
creation of the overpayment by failing to properly report all 
of his income to the VA, it would not preclude consideration 
of the other pertinent factors. 

In his April 1996 financial status report, the veteran 
indicated that the only family income consisted of his Social 
Security benefits of $693 per month and his VA pension of 
$207 per month for a total of $900 per month.  He listed 
average monthly expenses totaling $928.  He did not report 
any assets apart from an automobile.  The regional office has 
indicated that recovery of the overpayment would result in 
financial hardship.  Based on the current financial situation 
of the veteran and his wife, the Board can reach the same 
conclusion.  It also does not appear that waiver of recovery 
of the indebtedness resulted in any unjust enrichment.  

The purpose of improved disability pension benefits is to 
provide an income supplement to veterans with limited 
financial resources and in view of the veteran's current 
financial situation, he falls within that category.  Thus, 
recovery of the overpayment in this case would defeat the 
purpose for which the benefits were intended.  

Therefore, the Board concludes that recovery of the 
overpayment of improved disability pension benefits would be 
against the principle of equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  Accordingly, it 
follows that favorable action in connection with the 
veteran's appeal is in order.  In arriving at its decision in 
this case the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
appeal is granted.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

